                                                                                      Case 4:18-cv-07238-YGR Document 26 Filed 04/19/19 Page 1 of 2



                                                                                1   DALE L. ALLEN, JR., State Bar No. 145279
                                                                                    dallen@aghwlaw.com
                                                                                2   KEVIN P. ALLEN, State Bar No. 252290
                                                                                    kallen@aghwlaw.com
                                                                                3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                4   San Francisco, CA 94104
                                                                                    Telephone:     (415) 697-2000
                                                                                5   Facsimile:     (415) 813-2045

                                                                                6   Attorneys for
                                                                                    Defendant CITY OF ARCATA
                                                                                7

                                                                                8                                UNITED STATES DISTRICT COURT
                                                                                9                             NORTHERN DISTRICT OF CALIFORNIA
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10                                        OAKLAND DIVISION
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   MICHELLE CHARMAINE LAWSON,                     Case No. 3:18-cv-07238-YGR
                                                                               12                         Plaintiff,                JOINT STATEMENT REQUESTING THE
                                                                                                                                    COURT RULE ON THE PENDING MOTION
                                                                               13          v.                                       TO DISMISS
                                                                               14   CITY OF ARCATA; THOMAS                         Hon. Yvonne Gonzalez Rogers
                                                                                    CHAPMAN, individually and in his
                                                                               15   official capacity as City of Arcata Chief of   Date:    May 28, 2019
                                                                                    Police; TOD DOKWEILER, individually            Time:    2:00 p.m.
                                                                               16   and in his capacity as Lieutenant and          Ctrm:    1
                                                                                    Detective Sergeant for the City of Arcata;
                                                                               17   ERIC LOSEY, individually and in his            Trial:   None
                                                                                    capacity as Detective Police Officer for the
                                                                               18   City of Arcata; KRYSTLE ARMINIO,
                                                                                    individually and in her capacity as a Police
                                                                               19   Officer for the City of Arcata; KAREN
                                                                                    DIEMER, individually and in her official
                                                                               20   capacity of City of Arcata City Manager;
                                                                                    and DOES 1through 100,
                                                                               21
                                                                                                          Defendants.
                                                                               22

                                                                               23

                                                                               24          Pursuant to the Order of the Court as set forth in Docket number 25, the parties hereby

                                                                               25   request that the Court rule upon the pending Motion to Dismiss, currently set to be argued on

                                                                               26   ///

                                                                               27   ///

                                                                               28   ///
                                                                                                                                                                  JOINT STATEMENT
                                                                                                                                     1                             3:18-CV-07238-YGR

                                             303729.1
                                                                                      Case 4:18-cv-07238-YGR Document 26 Filed 04/19/19 Page 2 of 2



                                                                                1   May 28, 2019, before the Mandatory Settlement Conference set for July 29, 2019.

                                                                                2
                                                                                                                                Respectfully submitted,
                                                                                3
                                                                                    Dated: April 19, 2019                       ALLEN, GLAESSNER,
                                                                                4                                               HAZELWOOD & WERTH, LLP
                                                                                5
                                                                                                                                By:    /s/ Dale L. Allen, Jr.
                                                                                6                                                     DALE L. ALLEN, JR.
                                                                                                                                      KEVIN P. ALLEN
                                                                                7                                                     Attorneys for CITY OF ARCATA
                                                                                8   Dated: April 19, 2019                       CANNABUSINESS LAW, INC.
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                                                By:    /s/ Kyndra S. Miller
                                                                               10                                                     KYNDRA S. MILLER
                                           180 Montgomery Street, Suite 1200




                                                                                                                                      Attorneys for MICHELLE CHARMAINE
                                            San Francisco, California 94104




                                                                               11                                                     LAWSON
                                                                               12   Dated: April 19, 2019                       MARTINMACK LAW
                                                                               13

                                                                               14                                               By:    /s/ Shelley K. Mack
                                                                                                                                      SHELLEY K. MACK
                                                                               15                                                     Attorneys for MICHELLE CHARMAINE
                                                                                                                                      LAWSON
                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20
                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26
                                                                               27

                                                                               28
                                                                                                                                                               JOINT STATEMENT
                                                                                                                                  2                             3:18-CV-07238-YGR

                                             303729.1
